DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331957 Hashi et al in view of US 2010/0094404 Greenhalgh et al.
Regarding claim 1, Hashi teaches a cardiovascular repair or replacement device (paragraph 0133) comprising:
an implantable substrate 33 (paragraph 0075) having a shape typical of a cardiovascular repair or replacement device (figure 1), and
a low profile composite covering 37 (paragraph 0079, where the composition of 37 is the same as that of 32) immovable with respect to the implantable substrate in an implanted configuration (paragraph 0078) and suturelessly attached to at least a portion of the outer surface of the implantable substrate (paragraph 0078, wrapped), the low profile composite covering comprising:
a textile base layer (paragraphs 0067 teaching the textile with respect to layer 32 and 0079 teaching that 37 is made of the same material as 32); and
36 integrated with the textile base layer (paragraph 0096 and paragraph 0079 teaching that 37 is made of the same material as 32), the thermoplastic polymer coating or select portions thereof being substantially fluid impermeable (paragraph 0164, clinical standard for water entry pressure).
Hashi does not teach that the repair or replacement device is for a heart valve. One reading Hashi as a whole would appreciate that Hashi is not particularly concerned with the shape or size of the product, particularly as Hashi teaches that the blood vessel repair or replacement device can be modified and shaped to fit the replacement area as desired (paragraphs 0132-0138). Greenhalgh teaches medical device used as repairs or replacements for blood vessels, tissues and valves, among others (paragraph 0128). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the valve application of Greenhalgh in the product of Hashi because this would increase the potential uses of Hashi’s invention. 
Regarding claim 2, Hashi teaches that the sum of the textile base layer (paragraph 0068, 0.7 mm) and thermoplastic polymer coating of the composite covering has a thickness (paragraph 0092 and paragraph 0079 teaching that 37 is the same as 32). Hashi does not explicitly teach the sum of the thicknesses. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
37 is the same as 32).
Regarding claim 4, Hashi teaches that the composite covering comprises an anti-thrombogenic surface (heparin, paragraph 0124, and paragraph 0079 teaching that 37 is the same as 32).
Regarding claim 5, Hashi teaches that the textile base layer comprises a woven or braided layer (paragraph 0111, and paragraph 0079 teaching that 37 is the same as 32).
Regarding claim 6, Hashi does not explicitly teach the tenacity, but does teach the use of a polyurethane material (paragraph 0065, and paragraph 0079 teaching that 37 is the same as 32). Applicant’s specification teaches that materials including polyurethane are suitable materials having the desired tenacity (as-filed spec paragraph 0018). Therefore, polyurethane of Hashi would also have the desired tenacity of 3-10 g/denier.
Regarding claim 13, Hashi in view of Greenhalgh teaches that the low profile composite covering is formed to the shape typical of a heart valve repair or replacement device (Hashi paragraph 0100, Greenhalgh paragraph 0128), the formed low profile composite covering being in conformal contact with the implantable substrate (paragraphs 0076 and 0096, and paragraph 0079 teaching that 37 is the same as 32). 
Please note, claim 13 includes product by process language (pre-formed).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hashi in view of Greenhalgh appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Response to Arguments
Applicant's arguments filed June 18, 2021, have been fully considered but they are not persuasive.
Applicant’s arguments, filed June 18, 2021, with respect to the rejection(s) of all claims under Hashi in view of Greenhalgh have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hashi in view of Greenhalgh, where Hashi discloses layer 37 that may be made of the same material as 32 (paragraph 0079), but is disposed on the outside of support structure 33 (figure 1B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781